Citation Nr: 1624797	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the Veteran's residuals of a kidney transplant with BK virus from 100 to 60 percent disabling was proper.

2.  Entitlement to an increased compensable rating for hypertension.

3.  Entitlement to an increased rating for alternating diarrhea and constipation, currently rated as 10 percent disabling.

4.  Entitlement to an increased compensable rating for anemia.

5.  Entitlement to an increased compensable rating for hyperparathyroidism.

6.  Entitlement to an increased compensable rating for headaches.

7.  Entitlement to an increased rating for painful scars of the lower anterior trunk, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for scars of the upper anterior trunk.

9.  Entitlement to an increased compensable rating for a scar of the left upper extremity.

10.  Entitlement to a compensable rating for left popliteal artery aneurysm with deep vein thrombosis.

11.  Entitlement to a compensable rating for a pulmonary embolism.

12.  Entitlement to service connection for low while blood cell count.

13.  Entitlement to service connection for nausea, fever, and chills.

14.  Entitlement to service connection for urinary dysfunction, urinary tract infections, and urethral prolapse.

15.  Entitlement to service connection for constant abnormal EKGs, with a heart murmur and borderline cardiac enlargement.

16.  Entitlement to service connection for Coumadin toxicity.

17.  Entitlement to service connection for joint pain.

18.  Entitlement to service connection for constant vaginal dryness.

19.  Entitlement to service connection for night sweats.

20.  Entitlement to service connection for easy bruising and bleeding.

21.  Entitlement to service connection for tortuous descending aorta.

22.  Entitlement to service connection for unstable creatinine levels.

23.  Entitlement to service connection for edema of the legs, feet, and ankles.

24.  Entitlement to service connection for the residuals of a hysterectomy.

25.  Entitlement to service connection for breast cancer.

26.  Entitlement to service connection for dark spots/pigmentation of the legs.

27.  Entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for anemia.

28.  Entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for hyperparathyroidism.

29.  Entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for headaches.

30.  Entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for painful scar, anterior trunk.

31.  Entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for scars, left upper extremity.

32.  Entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for scars of the lower anterior trunk.

33.  Entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for alternating diarrhea and constipation.

34.  Entitlement to an earlier effective date prior to November 1, 2011, for the evaluation of 60 percent for residuals, kidney transplant from end stage renal disease with BK virus. 

35.  Entitlement to an earlier effective date prior to November 1, 2011, for the grant of a separate 0 percent evaluation for pulmonary embolism.

36.  Entitlement to an earlier effective date prior to November 1, 2011, for the grant of service connection for left popliteal artery aneurysm.

37.  Entitlement to a special monthly compensation for loss of use of creative organ.


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and husband


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to February 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office.  In February 2016, the Veteran testified before the undersigned.  The Board has combined certain disabilities affecting the same bodily system on the title page, at no prejudice to the Veteran.  

The appeal of issues of earlier effective dates prior to November 1, 2011, for the evaluation of 60 percent for residuals, kidney transplant from end stage renal disease with BK virus; a separate 0 percent evaluation for pulmonary embolism; and for the grant of service connection for left popliteal artery aneurysm were recently perfected by the Veteran.  However, as the Veteran has requested a hearing in these matters, they remain under the jurisdiction of the AOJ and they will not be adjudicated herein.

The issues of entitlement to service connection for breast cancer and for residuals of a total hysterectomy, entitlement to an increased rating for headaches, and entitlement to special monthly compensation for loss of use of creative organ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At her February 2016 hearing before the Board, the Veteran requested that her appeal with regard to the issues of entitlement to an increased rating for hypertension and alternating diarrhea and constipation, entitlement to service connection for low white blood cell count, nausea, fever and chills, a urinary disability, constant abnormal EKGs, heart murmur and borderline cardiac enlargement, Coumadin toxicity, joint pain, constant vaginal dryness, night sweats, easy bruising/bleeding, tortous descending aorta, unstable creatinine levels, and for earlier effective dates for the award of service connection for painful scars of the anterior trunk, trunk, and left upper extremity, for alternating diarrhea and constipation, anemia, hyperparathyroidism, and headaches, be withdrawn.

2.  The competent evidence of record does not demonstrate an overall improvement of the Veteran's residuals of a kidney transplant with Bk virus since November 1, 2011.

3.  The Veteran's anemia is manifested by hemoglobin levels greater than 10 gm/100ml.

4.  The Veteran's hyperparathyroidism does not require continuous medication for control.

5.  The Veteran's left popliteal artery aneurysm is asymptomatic.

6.  The Veteran's pulmonary embolism is asymptomatic.

7.  The Veteran's scars of the trunk, meaning the chest wall and right lower quadrant, include three linear scars measuring 2 centimeters, one centimeter, and .5 centimeters, one of which is painful, and two superficial nonlinear scars measuring 1 x .5 centimeters and 19 x 2 centimeters, one of which is hyperpigmented and painful, but with no functional loss or characteristics of disfigurement.

8.  The Veteran's scars of the left upper extremity are superficial and nonlinear, measuring 7 x 1 centimeter, 2 x .5 centimeters, and 7 x .5 centimeters, but are not painful, unstable, deep, and do not cause functional loss.

9.  The Veteran suffers from edema of the bilateral lower extremities that was caused or aggravated by her service-connected residuals of a kidney transplant.

10.  The Veteran suffers from dark spots of the skin of the bilateral lower extremities that was caused or aggravated by her service-connected residuals of a kidney transplant.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for hypertension have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased rating for alternating diarrhea and constipation have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for low white blood cell count have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for nausea, fever and chills have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for a urinary disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for constant abnormal EKGs, heart murmur, and borderline cardiac enlargement have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for Coumadin toxicity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for joint pain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

9.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for constant vaginal dryness have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

10.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for night sweats have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

11.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for easy bruising/bleeding have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

12.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for tortous descending aorta have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).
13.  The criteria for withdrawal of the appeal regarding the issue of entitlement to service connection for unstable creatinine levels have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

14.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the award of service connection for painful scars of the anterior trunk have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

15.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the award of service connection for scars of the anterior trunk have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

16.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the award of service connection for scars of the left upper extremity have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

17.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the award of service connection for alternating diarrhea and constipation have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

18.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the award of service connection for anemia have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

19.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the award of service connection for hyperparathyroidism have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

20.  The criteria for withdrawal of the appeal regarding the issue of entitlement to an earlier effective date for the award of service connection for headaches have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).

21.  The competent medical evidence of record demonstrates that the Veteran's residuals of a kidney transplant with BK virus did not undergo improvement from August 1, 2011, thus the reduction in disability rating from 100 to 60 percent is not proper.  38 U.S.C.A. § 1155, 5103, 5107; 38 C.F.R. §§ 3.105(e), 3.344, 4.115a, Diagnostic Code 7531 (2015).

22.  The criteria for a compensable rating for anemia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.117, DC 7700 (2015).

23.  The criteria for a compensable rating for hyperparathyroidism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.117, DC 7700 (2015).

24.  The criteria for a compensable rating for a left popliteal artery aneurysm have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.104, DC 7112 (2015).

25.  The criteria for a compensable rating for a pulmonary embolism have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.97, DC 6817 (2015).

26.  The criteria for a rating in excess of 10 percent for a painful scar of the upper anterior trunk have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7800, 7801, 7802, 7804 (2015).

27.  The criteria for a compensable rating for scars of the lower anterior trunk have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7801, 7802, 7804 (2015).

28.  The criteria for a compensable rating for scars of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.118, DCs 7801, 7802, 7804 (2015).

29.  The criteria for service connection for bilateral leg edema have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

30.  The criteria for service connection for bilateral dark spots on the legs have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In February 2016, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting her appeals as to the issues of entitlement to an increased rating for hypertension and alternating diarrhea and constipation, entitlement to service connection for low white blood cell count, nausea, fever and chills, a urinary disability, constant abnormal EKGs, heart murmur and borderline cardiac enlargement, Coumadin toxicity, joint pain, constant vaginal dryness, night sweats, easy bruising/bleeding, tortous descending aorta, unstable creatinine levels, and for earlier effective dates for the award of service connection for painful scars of the anterior trunk, trunk and left upper extremity, for alternating diarrhea and constipation, anemia, hyperparathyroidism, and headaches, as identified in the November 2013 statement of the case. 

At her February 2016 hearing, the Veteran stated that she no longer wished to pursue those claims.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn the appeals as enumerated above, there remain no allegations of errors of facts or law for appellate consideration concerning those issues.  The Board therefore has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to an increased rating for hypertension and alternating diarrhea and constipation, entitlement to service connection for low white blood cell count, nausea, fever and chills, a urinary disability, constant abnormal EKGs, heart murmur and borderline cardiac enlargement, Coumadin toxicity, joint pain, constant vaginal dryness, night sweats, easy bruising/bleeding, tortous descending aorta, unstable creatinine levels, and for earlier effective dates for the award of service connection for painful scars of the anterior trunk, trunk and left upper extremity, for alternating diarrhea and constipation, anemia, hyperparathyroidism, and headaches, are dismissed.

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

As the Board is granting the Veteran's appeal as to the reduction in rating and various service connection claims, no further discussion is necessary as to the VA's duty to notify and assist with respect to those claims.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, statements submitted on behalf of the Veteran, and VA examination reports.  Moreover, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

VA clinical examinations with respect to the claims for increase have been obtained.  38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are adequate to decide the Veteran's claims, as they are predicated on a full reading of the medical records in the Veteran's claims file.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  The Board notes that a comprehensive VA examination was obtained with respect to the Veteran's anemia, hyperparathyroid, aneurysm, and embolism in November 2011 and scars in 2012.  The Veteran has not stated that her disabilities have worsened such that a new VA examination would be necessary to fairly adjudicate the Veteran's claims.  Rather, at her hearing, the Veteran provided very limited testimony, if any, as to the current status of these disabilities, to include any symptoms listed in the respective next higher rating codes, and the VA records and available treatment records do not reflect a worsening of the conditions that would trigger the duty obtain a new examination.
 
II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Reduction

By an August 2011 rating decision, the RO decreased the Veteran's rating for service-connected residuals of a kidney transplant from 100 to 30 percent disabling, effective November 1, 2011, based upon the results of a March 2011 VA examination.  The rating was later increased to 60 percent, also effective November 1, 2011.

There are certain procedures that must be followed before the reduction in the evaluation of a service connected disability can be effectuated.  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).  The record shows that the procedural requirements for a rating reduction were followed.  In April 2011, the RO properly notified the Veteran of the proposal to reduce the Veteran's rating.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Under Diagnostic Code 7531, following kidney transplant surgery, a 100 percent evaluation is warranted.  Thereafter, the disability should be rated on residuals pursuant to the criteria for renal dysfunction under 38 C.F.R. § 4.115a, with a minimum rating of 30 percent.  

Pursuant to the renal dysfunction criteria of 38 C.F.R. § 4.115a, a 60 percent evaluation is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.

In this case, and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that a restoration of the 100 percent rating for residuals following a kidney transplant is proper.  That finding is based upon both competent medical evidence and competent and credible testimony as provided by the Veteran.  Specifically, the Board finds that the Veteran's residuals of a kidney transplant result in markedly decreased function of the kidney, the criteria for a 100 percent rating for renal dysfunction.  Such is the case because, although the medical treatment records and VA examinations conducted in March 2011 and November 2011 do not reflect the need for regular dialysis, albuminuria, or the necessary BUN or creatinine percentages outlined by the 100 percent rating, they, as well as the treatment records as a whole, do reflect two significant findings:  that the Veteran suffers from persistent marked pedal edema of both feet and ankles and that the Veteran is entirely reliant on anti-rejection medication for sustained renal function.  As to the second finding, the record reflects that by history, the Veteran had suffered an acute rejection of her kidney transplant in 2005, requiring further hospitalization and treatment.  As a result, her current anti-rejection medication regime became necessary.  As was explained on 2011 VA examination, this regime has caused her to become susceptible to other conditions and disabilities, to include two blood clots and the BK virus.  The examiner explained that the Veteran's continuous use of anti-rejection medication results in the Veteran living in an immunocompromised state with accompanying weakness, lethargy, and limitation of exertion.  The Veteran has stated that her ability to function post-kidney transplant has been severely restricted, resulting in a sedentary-only lifestyle.  The evidence of record does not contradict these assertions.  Accordingly, based upon the above, the Board finds that the criteria for a 100 percent rating for the Veteran's residuals following a kidney transplant have been met, as the evidence demonstrates both persistent edema as well as preclusion of more than sedentary activities due to markedly decreased function of the kidney.

Anemia

Diagnostic Code 7700 provides ratings for hypochromic-microcytic and megaloblastic anemia, such as iron deficiency and pernicious anemia.  Anemia with hemoglobin 10 gm/100 ml or less, asymptomatic, is rated as noncompensable.  Anemia with hemoglobin 10 gm/100 ml (i.e., 10 gm/1 dL) or less with findings such as weakness, easy fatigability or headaches, is rated 10 percent disabling.  Anemia with hemoglobin 8 gm/100 ml (i.e., 8 gm/1 dL) or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, is rated 30 percent disabling.  Anemia with hemoglobin 7 gm/100 ml (i.e., 7 gm/1 dL) or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months), is rated 70 percent disabling.  Anemia with hemoglobin 5 gm/100 ml (i.e., 5 gm/1 dL) or less, with findings such as high output congestive heart failure or dyspnea at rest, is rated 100 percent disabling.

In this case, the Veteran testified at her hearing before the Board that she does not take any medication for her anemia.  Laboratory testing on 2011 VA examination demonstrated hemoglobin of 11.5 gm.  Laboratory testing does not otherwise demonstrate hemoglobin of 10 gm or less.  At her hearing, the Veteran did not identify any other records to demonstrate a lesser hemoglobin finding.  Thus, under the rating criteria, a compensable rating is simply not warranted, as the threshold criteria have not been met.  

Hyperparathyroidism

Under Diagnostic Code 7904, which contemplates hyperparathyroidism, generalized decalcification of bones, kidney stones, gastrointestinal symptoms (nausea, vomiting, anorexia, constipation, weight loss, or peptic ulcer), and weakness, warrants a 100 percent rating.  38 C.F.R. § 4.119, Diagnostic Code 7904.  Gastrointestinal symptoms and weakness warrant a 60 percent rating; and, where continuous medication is required for control, a 10 percent rating is warranted. A Note after the rating criteria provides that, following treatment or surgery, the disorder is rated on the basis of digestive, skeletal, renal, or cardiovascular residuals, or as endocrine dysfunction.

In this case, however, a review of the VA treatment records and 2011 VA examination does not reflect the need for continuous medication for control, the necessary requirement for a compensable rating under the applicable criteria.  The Veteran confirmed at her hearing before the Board that she does not require medication for her hyperparathyroidism.  Accordingly, a compensable rating is not warranted in this instance, as the threshold criteria has not been met.

Left Popliteal Artery Aneurysm & Pulmonary Embolism

Under Diagnostic Code 7112, the highest disability evaluation available is 0 percent for an asymptomatic aneurysm of any small artery.  38 C.F.R. § 4.104.  The same is the case under Diagnostic Code 6817, offering a 0 percent rating for asymptomatic pulmonary thromboembolism.  For symptomatic conditions, both disabilities are to be rated based upon their residuals.

However, at the Veteran's hearing before the Board, she did not provide any testimony as to these conditions, nor has she stated that these disabilities cause her to suffer identifiable symptoms.  On 2011 VA examination, her left popliteal artery aneurysm was assessed to cause no residuals.  It was noted that her pulmonary embolism was most likely not related to her service-connected renal disease.  Despite the subsequent service connection for this disability anyway, the Board has reviewed the treatment records and finds no indication of a symptomatic condition following initial treatment in 2004.

Scars

The Veteran's service-connected scars consist of two scars on the lower anterior trunk related to the Veteran's liver transplant, three scars on the upper anterior trunk related to vascular access for dialysis placement, and scars on the left upper extremity also related to vascular access for dialysis placement.

Diagnostic Code 7800 addresses scars of the head, face, or neck.  A 10 percent rating is warranted when the Veteran experiences one of the following characteristics of disfigurement: scar of 5 inches or more (13 or more cm.) in length; scar at least one quarter inch (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature of set of features, or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 concerns deep and nonlinear scars.  A 10 percent evaluation is warranted for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches. 

Diagnostic Code 7802 concerns scars that are superficial and nonlinear.  A 10 percent rating is warranted for a superficial and nonlinear scar that involves an area or areas of 144 square inches or greater. 

Diagnostic Code 7804 provides for a 10 percent evaluation for a scar that is unstable or painful.   One or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating.

Diagnostic Code 7805 instructs the rater to evaluate any other disabling effects not considered under Diagnostic Codes 7800-7804 under an appropriate code.

In this case, higher ratings are not warranted for the Veteran's scars.  While the Veteran stated at her hearing that she had two painful scars, one where she had her liver transplant and one on the upper chest wall, two painful scars only warrant a 10 percent rating pursuant to the rating criteria, for which she is already rated.  A review of the 2012 scar VA examination does not offer a higher rating for any of the Veteran's scars, as the small scar on her right neck does not meet the criteria for a character of disfigurement, and the other scars do not meet the size criteria or other criteria for a compensable rating.  


Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111   (2008).  38 C.F.R. § 3.321(b)(1).

In this case, the effects of the Veteran's multiple increased rating disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  While the Veteran's representative argues that the Veteran's anemia and hyperparathyroid condition warrant extraschedular consideration, the Board finds that such is not the case.  The 2011 VA examiner indicated that the Veteran's anemia and hyperparathyroid condition result in such symptoms as weakness, lethargy, and constipation, however, the preponderance of the evidence indicates those symptoms were ultimately assessed by medical personnel to be residuals of her end-stage renal failure and kidney transplant.  Further, such symptoms were taken into account when restoring her 100 percent disability rating for residuals status post kidney transplant, indicating an overall dysfunction of her kidney or other organs.  38 C.F.R. § 4.14.  The Veteran suffered from these symptoms across the board, and not just due to her anemia or hyperparathyroid disabilities.  She did not meet the minimum threshold criteria for compensable ratings for those disabilities, but higher ratings are in fact available.  Likewise, the Veteran has not identified scar residuals not accounted for by the rating criteria.  As such, the Board finds that the rating criteria has fully compensated the Veteran for her disabilities and further analysis under this section is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that this case does not warrant consideration of special monthly compensation at this time pursuant to the holding of Bradley v. Peake, 22 Vet. App. 280, 294 (2008), because the Veteran does not currently have service-connected disabilities independently ratable at 60 percent separate and distinct from her 100 percent ratings.

TDIU

TDIU is provided where the combined schedular evaluation for service connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).  Hence the restoration of the 100 percent rating herein renders any inferred claim for TDIU moot. 

Service Connection 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Board finds that service connection for edema of the bilateral lower extremities and for dark spots on the bilateral lower legs is warranted, as the medical evidence clearly demonstrates that the Veteran suffers from these disabilities as residuals of her end-stage renal disease status post liver transplant.



ORDER

The issue of entitlement to an increased compensable rating for hypertension is dismissed.

The issue of entitlement to an increased rating for alternating diarrhea and constipation is dismissed.

The issue of entitlement to service connection for low while blood cell count is dismissed.

The issue of entitlement to service connection for nausea, fever, and chills is dismissed.

The issue of entitlement to service connection for urinary dysfunction, urinary tract infections, and urethral prolapse is dismissed.

The issue of entitlement to service connection for constant abnormal EKGs, with a heart murmur and borderline cardiac enlargement, is dismissed.

The issue of entitlement to service connection for Coumadin toxicity is dismissed.

The issue of entitlement to service connection for joint pain is dismissed. 

The issue of entitlement to service connection for constant vaginal dryness is dismissed.

The issue of entitlement to service connection for night sweats is dismissed.

The issue of entitlement to service connection for easy bruising and bleeding is dismissed.

The issue of entitlement to service connection for tortuous descending aorta is dismissed.
The issue of entitlement to service connection for unstable creatinine levels is dismissed.

The issue of entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for painful scars of the anterior trunk is dismissed. 

The issue of entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for scars of the anterior trunk is dismissed. 

The issue of entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for scars of the left upper extremity is dismissed. 

The issue of entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for alternating diarrhea and constipation is dismissed. 

The issue of entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for anemia is dismissed. 

The issue of entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for hyperparathyroidism is dismissed.

The issue of entitlement to an earlier effective date prior to August 1, 2011, for the grant of service connection for headaches is dismissed.

The 100 percent rating for residuals of a liver transplant with BK virus is restored.

A compensable rating for anemia is denied.

A compensable rating for hyperparathyroidism is denied.

A compensable rating for left popliteal artery aneurysm is denied.

A compensable rating for pulmonary embolism is denied.

A rating in excess of 10 percent for a painful scar of the lower anterior trunk is denied.

A compensable rating for scars of the upper anterior trunk is denied.

A compensable rating for scars of the left upper extremity is denied.

Service connection for edema of the bilateral lower extremities is granted, subject to the laws and regulations governing monetary benefits.

Service connection for dark spots of the bilateral lower extremities is granted, subject to the laws and regulations governing monetary benefits.


REMAND

The Veteran contends that her breast cancer was caused or aggravated by her kidney transplant.  A VA opinion has already been obtained with regard to the likelihood that the Veteran's breast cancer was caused or aggravated by certain medications, to include medications taken for hypertension and as related to her renal disease and kidney transplant.  However, the Veteran also contends that undergoing her liver transplant, in and of itself, increased the chance of developing breast cancer, and she has submitted multiple internet articles in support of that contention.  She has also submitted articles to show a correlation between taking multivitamins and hormone replacement therapy prior to menopause and the development of breast cancer.  A VA opinion addendum should be obtained to address these additional, possible etiologies.

With regard to the Veteran's status post hysterectomy, the Veteran contends that she experienced heavy menstrual bleeding while in service, leading to the development of her uterine fibroids necessitating a later hysterectomy.  Service treatment records reflect that in February 1981, the Veteran was experiencing pain in the left lower quadrant.  A February 1981 cytologic finding noted "trichomonas vaginalis."  Then, in October 1981, she was seen for prolonged bleeding during her menstrual cycle.  A VA examiner has not yet reviewed or discussed they service treatment records in relation to the Veteran's development uterine fibroids and hysterectomy and such an opinion is necessary to adjudicate the claim.

The Veteran's claim for special monthly compensation for loss of use of creative organ is intertwined with the outcome of the above service connection claims and therefore must be deferred.

With regard to headaches, the Veteran contended at her hearing before the Board that she suffers from headaches four times per week.  However, at the most recent 2011 VA examination, the examiner found that she suffered from characteristic prostrating attacks less than once in two months.  In light of the possible increase in severity of disability, a new VA examination should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the provider(s) of any and all evaluations and/or treatment she has received for her headaches, breast cancer, and residuals of a hysterectomy, and to provide authorizations for VA to secure records of any such private treatment.  Secure for the record complete clinical records of all pertinent evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Schedule the Veteran for a VA examination to determine the etiology of her breast cancer and hysterectomy.  The claims file should be reviewed by the examiner.  The examiner is requested to provide the following opinions:

a)  Is it least as likely as not (e.g., 50 percent or greater probability) that the Veteran's breast cancer is etiologically related to, caused or aggravated by, undergoing her service-connected kidney transplant, multivitamins, or hormone replacement therapy?  The examiner should take into consideration medical articles submitted by the Veteran in support of these claims.

b)  Is it least as likely as not (e.g., 50 percent or greater probability) that the Veteran's hysterectomy due to uterine fibroids is etiologically related to, caused or aggravated by, the Veteran's service, to include the service treatment records showing that in February 1981, the Veteran was experiencing pain in the left lower quadrant, a February 1981 cytologic finding noting "trichomonas vaginalis," and a October 1981 record showing bleeding during her menstrual cycle?

3.  Schedule the Veteran for a VA examination to assess the current severity of the Veteran's headaches.  The examiner should review the claims file and copies of all pertinent records.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  A full and well-reasoned rationale must be provided for all opinions reached.


4.    Then, readjudicate the claims for service connection for breast cancer and residuals of a hysterectomy, and for increased rating for headaches.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


